DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct
species of 1) substrate 2) treatment layered coupled to substrate 3) backing. Applicant must elect one specific substrate; one specific treatment layered coupled to substrate; and one specific backing. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for
prosecution on the merits to which the claims shall be restricted if no generic claim is
finally held to be allowable. Currently, claims 1-20 are generic.

There is an examination and search burden for these patentably distinct species
due to their mutually exclusive characteristics. The species require a different field of
search (e.g., searching different classes/subclasses or electronic resources, or
employing different search queries); and/or the prior art applicable to one species would
not likely be applicable to another species; and/or the species are likely to raise different
non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing
the elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unless
accompanied by an election.

The election of the species may be made with or without traverse. To preserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the election of species requirement, the
election shall be treated as an election without traverse. Traversal must be presented at
the time of election in order to be considered timely. Failure to timely traverse the
requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
added after the election, applicant must indicate which of these claims are readable on
the elected species.

Should applicant traverse on the ground that the species are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the species to be obvious variants or clearly admit on the record that this is the
case. In either instance, if the examiner finds one of the species unpatentable over the
prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)
of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.
Election
A telephone call to the attorney is not required where: 1) the restriction requirement is complex, 2) the application is being prosecuted pro se, or 3) the examiner knows from past experience that a telephone election will not be made (MPEP 812.01). Since the restriction election is considered complex, a call to the attorney for a telephone election was not made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627